Title: Enclosure: Gouverneur Morris to William Short, 20 September 1792
From: Morris, Gouverneur
To: Short, William


Paris, September 20, 1792. “I have receiv’d your two Letters of the eleventh and the fourteenth. I certainly do not mean to withdraw myself from any Situation in which either Duty or Propriety may bid me to remain. This is a general Maxim, which will I hope govern me thro Life. I proceed now to take up again the Payment made on Account of our Debt. I did hope that there was an End of our Correspondence on that Subject; and when you reflect that Observations respecting the Legality of a Government should not be committed to Post Offices subject to it’s Inspection, you will be sensible how disagreable it is to me to be forced into such Questions, and that too about an Affair which is done and which cannot be altered unless for the worse. If you will read over my Letter of the twenty third of July, you will see that my Doubt as to the Power of treating for the Debt with the Government of this Country is not new. Recollect also, that I never saw your Instructions. I proceed to state the Facts. On the thirtieth of July (having receivd on the Evening of the twenty ninth a Copy of the Account from the Treasury) I inform’d the Commissaries that the United States had Money at Amsterdam, and desired them, in order to avoid unnecessary Delay, to fix a Rate at which they would be willing to receive it: that if that Rate were convenient I would write in Consequence to make the Payment to their Agent, and if not that I would take Measures to pay them here. On the same thirtieth of July, I wrote to you that I would that Day write &ca. It was Post Day and therefore the Letter to you was first written, and of Course could not contain a Copy of the other. From a similar Cause, my Letter to you of the sixth of August preceeded that of the same Date to the Commissaries. I tell you ‘I have agreed with the Commissioners of the Treasury (for the present) and in Consequence I pray you will give our Bankers an Order to pay to Messieurs Hoguer Grand and Company the Sum of bf 1.625.000.’ Immediately after, I wrote to the Commissaries ‘I have given the necessary Directions for Payment of bf 1.625.000 to Messrs. H. G. & Co. which at the Exchange you have mention’d is equal to 6 000 000₶. I hope that my Letters may arrive in Season to prevent any other Appropriation, and you will of Course cause the above Sum of 6.000.000₶ to be carried to the Credit of the United States this Day, saving always the Right of Counter Entry should the Payment not be compleated instanter at Amsterdam.’ Here ended my Agency. After the Solicitude which you had exprest, I could not doubt that you would cause immediate Payment to be made. I wrote however on the ninth as follows ‘In my last of the sixth I requested you to cause bf 1.625.000 to be paid to Messieurs Hoguer Grand and Company which I now confirm.’ On the tenth a Revolution in the Government took Place. Now observe, that if in Consequence of my Letter of the sixth you had paid the Sum mention’d, no questions could afterwards arise in the Contingency you suppose that the present Government should be overturn’d and it’s Acts annulled. On the twenty third of August I wrote to you, ‘It occurs to me that Hoguers House may feel themselves embarrass’d about this Payment, and therefore may not incline to receive the Money, but if they do all is strait as to us.’ This Letter was in Answer to yours, of the seventeenth, in which you express your Fears that what the Commissaries may do posterior to the King’s Suspension will be regarded as illegal. On the twenty first you mention to me the Kind of Receipt which you had desird from Mr Hoguer viz that the Money was paid on Account of the Debt due his Christian Majesty and to be held at his orders; And you tell me that you suppos’d he would be glad of such a Clause, to have saved him from the Orders of the new unconstitutional Ministry. In mine, of the twenty seventh of August, I tell you that I am quite tranquil as to future questions because that ‘what was done was done by consent both of King and Country so that all is well done.’ And I express to you my Doubt whether Hoguer would give the Receipt which you had desird. On the twenty eighth of August you inform me that you have still Difficulties respecting the Receipt, Hoguer proposing one Thing and you another, viz that which you had before directed. On the fourth of September you inform me that you shall direct the Payment to be made, taking Hoguer’s Bill on the Commissaries for the Amount. This was accordingly done on the fifth of September, One Month after my Letter of the sixth of August. Such are the Facts. I now proceed to consider these Facts under the Hypothesis, first that the present Government should continue; and in that Case there is now no Difficulty, but if the Money had been accepted by Hoguer on the Terms you held out, I think the Difficulty would have been great. Secondly, if the present Government should be overturn’d: & here two possible Cases occur, first that their Acts should be deem’d valid, secondly that they should be annulled. In the first Case there is still no Difficulty. In the second Case there would (as I have already said) have been none, had the Payment been readily made; and the Questions which may here-after arise have been created in Amsterdam. First you will observe that the Receipt you requir’d was as inconsistent with the late Government as it is with the present. By the Laws and Constitution, such as they existed on the ninth of August, the Debt from the United States was to the Nation and not to the King of the French, much less to his most Christian Majesty. Consequently it could in no wise be consider’d as the Completion of a Transaction which I had begun, but was a new & a different Transaction. And as I, acting without Authority from our Government, could only be considerd in this Behalf as the Agent of you who possess’d that Authority, it would follow perhaps that by your Act mine was suspended, if not annull’d. The Receipt which you ask’d was not given, and therefore the question above stated may not perhaps be stirred; but at length instead of a Receipt, or of a Payment without a Receipt and which could have been establish’d by the Books of our Bankers, you have taken a Bill on the Commissaries. Certainly a question may be raisd on this Ground, whether that be the Payment which I had stipulated. Thus you will see my dear Sir that while you were doubting of the Legality of the present Government, you chang’d the Form of what had been done with the former Government, and gave it the Air of a Payment to those whose Authority you denied. And then you desire me to do certain other Things, respecting this same Transaction, with those same Persons whose Authority you still deny. Now I will not enter into any Question respecting the Competency of the present Government. The Corner Stone of our own Constitution is the Right of the People to establish such Government as they think proper. In this Country Reason may perhaps say one Thing and Force another; but putting all that aside, I think it proper to adhere to the original Nature and Form of the present Payment. First because the Exchange is much more favorable than that which now rules, and secondly because (as is above hinted) there is a Difference of one Month’s Interest on the Sum paid of 6.000.000₶. I must before I close this too long Letter inform you that the present Ministers of this Country complain much of your Intention to place the Sum in question out of their Reach, which Conduct they consider as evincing a hostile Disposition.…”
